J-S64025-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CARMAN DELTON HYDOCK                       :   No. 566 WDA 2019

                 Appeal from the Order Entered March 20, 2019
    In the Court of Common Pleas of Westmoreland County Criminal Division
                      at No(s): CP-65-CR-0002216-2017


BEFORE:      BOWES, J., LAZARUS, J., and PELLEGRINI, J.*

CONCURRING MEMORANDUM BY BOWES, J.:                   FILED JANUARY 17, 2020

        I respectfully concur in the learned Majority’s apt analysis, which I

believe correctly reverses the trial court’s dismissal of the charges against

Appellee pursuant to this Court’s precedent in Commonwealth v. Brown, 64

A.3d 1101, 1106 (Pa.Super. 2013) (holding traffic stop justified by probable

cause where driver failed to utilize a turn signal under 75 Pa.C.S. § 3334).

However,     I write separately to explicitly distinguish the Supreme Court’s

holding in Vescio v. Rubolino, 249 A.2d 914 (Pa. 1969), which both the trial

court and Appellee relied upon, and which the parties briefed extensively. In

pertinent part, the Majority does not cite to or examine Vescio in its

memorandum. Such a dearth of discussion is a missed opportunity to provide


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S64015-19


persuasive guidance to future litigants, particularly in light of the parties’ focus

upon the holding in Vescio. It also risks creating uncertainty in our case law.

      Vescio was a civil case that arose following an automobile collision at

the intersection of Route 51 and Coreopolis Road in Kennedy Township,

Allegheny County.      Both roads were improved, two-lane highways, with

Coreopolis Road merging and terminating into Route 51.               The at-issue

intersection was described by the Supreme Court as follows:

      At the jointure of the two roads, there is a stop sign on Coreopolis
      Road. Also at the jointure, Route 51 begins a sweeping curve to
      the east (or to the left of the driver of an automobile traveling in
      a southerly direction); the curve, at its widest point, has a 90
      [degree] angle. Coreopolis Road runs into Route 51 from almost
      a straight line and at the jointure appears to be a continuation of
      Route 51.

Id. at 915. The collision occurred when one vehicle accelerating from the stop

sign at Coreopolis Road onto Route 51 struck another vehicle that

simultaneously turned from Coreopolis Road onto Route 51.              There is no

concomitant stop sign restricting the flow of traffic from Route 51 onto

Coreopolis Road. It was also undisputed that the vehicle turning onto Route

51 from Coreopolis Road did not use its turn signal. Id. Based upon these

facts, the Pennsylvania Supreme Court held that the trial court incorrectly

instructed the jury that the second driver could be found guilty of negligence

due to a failure to use a turn signal as required by the since-repealed statute

75 P.S. § 1012(a), which was a predecessor to § 3334. Rather, our Supreme

Court held that § 1012(a) “does not require a driver to give a signal to indicate


                                       -2-
J-S64015-19


that the road which he is traveling is about to curve,” emphasizing that the

second driver “did not turn from a direct line” but “merely followed a curving

highway, a continuous and unbroken stretch of road . . . .” Id. at 916.

      The facts of this case are admittedly similar, but they are not identical.

In pertinent part, Appellee was observed failing to utilize an appropriate signal

while turning right from Lincoln Avenue onto Industrial Boulevard in Latrobe,

Pennsylvania. Based upon the descriptions of this intersection present in the

certified record, it appears that Lincoln Avenue merges relatively seamlessly

into Industrial Boulevard at this juncture. However, unlike the transition from

Coreopolis Road onto Route 51 described in Vescio, this intersection is

bisected by a stop sign. See Opinion and Order of Court, 3/19/18, at 3-4.

Critically, this stop sign unambiguously labels the transition from Lincoln

Avenue onto Industrial Boulevard as a “right turn.”

      As the Majority’s analysis suggests but does not explicitly denote,

Vescio is inapposite in the specific context of this case. Setting aside the

obvious lack of parity in procedural posture between the instant criminal

controversy and the civil holding in Vescio, the present circumstances are

both factually and legally distinguishable.

      From a statutory and legal standpoint, the obligation to utilize a signal

under the since-repealed § 1012(a) was only triggered by a driver “starting,

stopping or turning from a direct line” of travel. Vescio, supra at 915-16.

By contrast, § 3334 requires an “appropriate signal” whenever a driver turns


                                      -3-
J-S64015-19


a vehicle “from one traffic lane to another” or enters “the traffic stream from

a parked position.” 75 Pa.C.S. § 3334(a). Furthermore, the current statutory

scheme requires drivers that are preparing to undertake a turn to

“continuously” give “an appropriate signal” during “the last 100 feet traveled

by the vehicle before turning.” 75 Pa.C.S. § 3334(b).

      This statutory differentiation undermines the lynchpin of the trial court’s

analysis of Vescio, which was its assessment that Appellee’s “course of travel

on Lincoln Avenue curved continuously and unbroken . . . onto Industrial

Boulevard.” Opinion and Order of Court, 3/19/18, at 3. Such continuous and

unbroken travel is wholly irrelevant to this case as § 1012(a) has been

repealed and the language concerning deviation from a “direct line” is not

present in § 3334. Furthermore, Appellant’s course of travel was broken by

the stop sign bisecting Lincoln Avenue and Industrial Boulevard. The fact that

Appellee was not required to halt at the stop sign is also of no moment,

because this signage unambiguously indicated that Appellee was turning

right from Lincoln Highway onto Industrial Boulevard. As such, the signal

requirements at § 3334 would be triggered. Accord Brown, supra at 1106.

      As I stated at the outset, I concur in the learned Majority’s holding and

rationale. I write separately to emphasize that any reliance upon Vescio is

erroneous under the particular facts and law implicated by this case.

      I respectfully concur.




                                      -4-